DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on April 20, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the misalignment increase of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
Examiner writes separately from the rejection to discuss newly added limitations to device claim 1 that do not appear to structurally limit the device. In particular, it is noted that limitations drawn to the process of making the device, or to effects of such process steps are only limiting to the device claim insofar as they include structural requirements. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, the effect of limitations describing processing of the device is limited to any structural requirements imposed by the limitation. 
 Moving to the specific claim language, “misalignment between the first contacts and the second contacts is due to the first component and the second component expanding at different rates during bonding of the contacts to the second contacts” appears to merely describe something that occurs during semiconductor processing, generally, rather than limiting the specifics of the device of the invention. Particularly when read in combination with the limitation “misalignment … is minimized” the previous limitation discussing the occurrence of misalignment does not appear to be structurally limiting. To the extent that the limitation imposes any structural requirements which would limit the device claim, it appears only to be that the first component and second components include materials such that they would expand at different rates. Examiner again notes, however, that the “bonding” process step is product-by-process language that prior art is not necessarily required to demonstrate in order to read on the claim.
Furthermore, the limitation “the misalignment between the first contacts and the second contacts is minimized at least in part due to the first dielectric material having been bonded to the second dielectric material prior to the bonding of the first contacts to the second contacts” is also product-by-process language. The only structural requirements imposed by this limitation is bonding between the first dielectric material and the second dielectric material.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 is newly added subsequent to the restriction requirement, but is not supported by the specification as originally filed. The claim recites the limitation “the misalignment between the center of each of the first contacts and the center of the corresponding one of the second contacts increases laterally from a middle of the semiconductor stack toward an outer edge of the semiconductor stack.” This limitation sets up a dependence between misalignment and the distance from the center of the stack. “Increases laterally” implies and requires that the level of misalignment is a function of the distance from the center. This, however, is not supported by the specification.
Paragraph 0178 of Applicant’s specification sets forth that in “some examples, the contacts near the middle of the wafer may be correctly aligned, while the contacts near the outer perimeter of the wafer may become misaligned.” This is much different in scope from that which is claimed. The disclosure supports a specific embodiment in which a particular (or some particular) misalignments at the perimeter are greater than misalignments at the center. This does not support that misalignment “increases laterally” with distance from the center. 
Furthermore, it appears from this paragraph that the entire point of the invention is to minimize this “run-out” result of the bonding process. “Accordingly, embodiments of the invention provide various methods for compensating this run-out.” It is unclear from this disclosure, whether Applicant indeed contemplated that the examples discussed above in which misalignment is greater at the perimeter as being a part of the inventive device, or whether this merely refers to a problem in conventional or prior art devices.
Because the scope of the claim is not fully supported by the specification as originally filed, the claim contains new matter and is rejected for failure to comply with the written description requirement.
Claims 1-8 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “misalignment between the first contacts and second contacts is due to …” thus affirmatively requiring “misalignment” as present within the device. However, the claim further recites the limitation “the misalignment … is minimized ….” It is unclear from this combination of limitations as to whether or not misalignment is intended to be a part of the claimed device. One limitation confirms its presence, while the next appears to require that such misalignment is minimized.
Furthermore, the term “minimized” is relative. It is unclear as to the level of misalignment that would qualify. At what amount of misalignment does the level go from a “minimized” amount to a regular amount? Is there even a standard baseline from which the level of misalignment in the device can be measured against to determine whether or not it has been minimized? As the claim is currently constructed the metes and bounds of the claim cannot be ascertained and the claim is therefore rejected as being indefinite.
Examiner notes that the lack of clarity in these from results from the claim language being drawn to processes and results of such processing, rather than merely limiting the structure of the device, as discussed in the section above. Under the broadest reasonable interpretation in view of the specification, these scope of this language is limited to the structure implied by the language. Thus, the first limitation will be interpreted as requiring the first component and the second component having a property such that they would expand at different rates were they subject to any bonding process, and the second limitation will be interpreted as requiring the first dielectric material bonded to the second dielectric material. Claims 2-8 and 22-27 are rejected due to their dependence from claim 1.
Claim 25 further recites the limitation “the misalignment between the center of each of the first contacts and the center of the corresponding one of the second contacts increases laterally from a middle of the semiconductor stack toward an outer edge of the semiconductor stack.” Examiner is unsure what is meant by this limitation. “The misalignment” refers back to “a misalignment” from claim 24, which is one specific measurement of one specific pair of contacts. It is unclear how this value can then be made variable depending upon distance from the middle of the stack.
Claim 26 further recites the limitation “the first dielectric material and the second dielectric material have high dangling bond strengths at temperatures equal to or greater than an ambient temperature.” The term “high” in claim 2 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How high must the strength be in order to qualify as meeting the limitation? Without a specific range or notion of where this cutoff occurs, the metes and bounds of the claim cannot be ascertained and the claim is rejected as being indefinite. Under the broadest reasonable interpretation, any of the dielectric materials disclosed as being usable for the first and second dielectric materials will be interpreted as exhibiting the claimed property.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8, 23, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2019/0189603 A1) in view of Bour et al. (U.S. Pub. No. 2016/0197232 A1).
Regarding claim 1, Wang discloses a device comprising:
a first component (FIG. 2: 100, see paragraph 0027) comprising a semiconductor layer stack including a semiconductor layer stack wherein the semiconductor layer stack comprises a III-V semiconductor material (see paragraph 0027); and
a second component comprising an integrated circuit within a Si layer (FIG. 2: 102, see paragraph 0027), wherein:
	a first dielectric material of the first component is bonded to a second dielectric material of the second component (see paragraph 0039, bonding of first component to second component includes direct dielectric-to-dielectric bonding),
	first contacts of the first component are substantially aligned with and bonded to second contacts of the second component (FIG. 2: 212 bonded to 214, see paragraph 0031),
	the first contacts form a first pattern within the first dielectric material of the first component (FIG. 2: pattern of 212 within dielectric of 100),
	the second contacts form a second pattern within the second dielectric material of the second component (FIG. 2: pattern of 214 within dielectric of 102).
The language "misalignment between the first and second contacts is due to the first component and the second component the first component and the second component expanding at different rates during bonding of the first contacts to the second contacts,” relates to the process of bonding, rather than limiting the formed device.
 It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  
The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, and as discussed further above, the language only requires the first component and second component possess a property such that expansion would occur at different rates were they subjected to a bonding process. This does not distinguish the invention from Wang which teaches the structure as claimed, as the first component includes III-V materials and the second component includes Si.
The language "the misalignment between the first contacts and the second contacts is minimized at least in part due to the first dielectric material having been bonded to the second dielectric material prior to the bonding of the first contacts to the second contacts,” relates to the method of bonding the components together rather than limiting the product itself.
It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  
The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, and as discussed further above, the language only requires bonding between the first dielectric and the second dielectric. This does not distinguish the invention from Wang which teaches the structure as claimed (see paragraph 0039).
Wang discloses the first component comprises an LED or other optoelectronic device (see paragraph 0029), but does not explicitly disclose an n-side semiconductor layer, an active light emitting layer, and a p-side semiconductor layer, and the second component comprising a passive or active matrix.
Bour discloses the first component comprises an n-side semiconductor layer, an active light emitting layer, and a p-side semiconductor layer (FIG. 1: 106/108/110, see paragraph 0071); and the second component comprising an active matrix (FIG. 18:, see paragraph 0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bour to the teachings of Wang so as to form the LED devices having desired output colors (see paragraph 0072) and to implement the first component into a display device (see paragraph 0118).
Regarding claim 2, Wang discloses a surface of at least one of the first contacts, the second contacts, the first dielectric material, or the second dielectric material is planarized (FIG. 2: 206/208 all of these surfaces are planarized).
Regarding claim 4, Wang discloses the first dielectric material of the first component is bonded to the second dielectric material of the second component by a dielectric bond (see paragraph 0039).
Regarding claim 5, Wang discloses the first dielectric material and the second dielectric material comprises SiO2 (see paragraph 0043).
Regarding claim 6, Wang discloses the first contacts of the first component are bonded to the second contacts of the second component by a metal-to-metal bond (FIG. 2: 212 is a metal bonded to metal 214, see paragraph 0031).
Regarding claim 8, Wang, as previously modified by Bour, discloses the semiconductor layer stack comprises (AlGaIn)P (see Bour paragraph 0072).
Regarding claim 23, Wang, as previously modified by Bour, discloses a thermal expansion coefficient of the III-V semiconductor material is different from a thermal expansion coefficient of the Si layer (FIG. 2).
Examiner notes that this limitation is inherently met by Wang. Thermal expansion coefficients are an inherent property of a particular layer or material. In this case, the materials used in the III-V material of the combination and the Si layer of the second component inherently possess such coefficients. Additionally one of ordinary skill in the art would recognize that III-V materials and Si materials possess different values for the coefficient of thermal expansion. 
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Here, the combination uses materials identical to those disclosed by Applicant (Si and III-V materials). As such, these materials are taken to inherently possess the claimed property of different coefficients of thermal expansion.
Regarding claim 26, Wang discloses the first dielectric material and the second dielectric material have high dangling bond strengths at temperatures equal to or greater than an ambient temperature (see paragraph 0043, Wang discloses SiO2 can be the material of the dielectrics, which is the same as a material set forth in Applicant’s own specification paragraph 0008. Under the broadest reasonable interpretation discussed above, Wang’s disclosure of SiO2 reads upon the claimed limitation).
Regarding claim 27, Wang, as previously modified by Bour, discloses the second contacts include:
a p-contact that is configured to, in combination with an n-contact of the second component, drive a two-dimensional array of micro-LEDs of the first component (see Wang FIG. 2 contacts connected to a first layer of the micro-LED; see Bour FIG. 18: contacts provided between both p and n semiconductor layers and contacts on the active matrix); and
an n-contact that is configured to, in combination with a p-contact of the second component, drive a two-dimensional array of micro-LEDs of the first component (see Wang FIG. 2 contacts connected to a first layer of the micro-LED; see Bour FIG. 18: contacts provided between both p and n semiconductor layers and contacts on the active matrix).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2019/0189603 A1) in view of Bour et al. (U.S. Pub. No. 2016/0197232 A1) as applied to claim 1 above, and further in view of Den Boer et al. (U.S. Pub. No. 2017/ 0068362 A1).
Regarding claim 3, the combination is silent with regard to a thickness of the semiconductor layer stack.
Den Beor discloses a thickness of the semiconductor layer stack is less than 5 µm (see paragraph 0066), which overlaps with Applicant’s claimed range of less than 2 µm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Den Beor to form the device such that the semiconductor stack meets the claimed thickness because in  the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2019/0189603 A1) in view of Bour et al. (U.S. Pub. No. 2016/0197232 A1) as applied to claim 1, and further in view of Schiaffino et al. (U.S. Pub. No. 2017/0096130 A1).
Regarding claim 7, the combination of Wang and Bour is silent with regard to the material of the first contacts and second contacts.
Schiaffino discloses the first contacts of the first component and the second contacts of the second component comprise Au (FIG. 9, see also FIG. 19: Au used for contacts on both sides of direct metal-to-metal bonding).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to apply the teachings of Schiaffino to the teachings of the combination such that the contacts comprise Au. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material (gold) based on its suitability for the intended use as a material for electrical contacts and bonding between an LED and a circuit component. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.07.
Regarding claim 22, Wang discloses the first dielectric material and the second dielectric material can be SiO2. The combination of Wang and Bour is silent with regard to a material of the first and second contacts. Schiaffino discloses the first contacts of the first component and the second contacts of the second component comprise Au (FIG. 9, see also FIG. 19: Au used for contacts on both sides of direct metal-to-metal bonding). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to apply the teachings of Schiaffino to the teachings of the combination such that the contacts comprise Au. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material (gold) based on its suitability for the intended use as a material for electrical contacts and bonding between an LED and a circuit component. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.07.
Thus, it would have been obvious to arrive at a combination in which the first and second contacts are Au and the first and second dielectric are SiO2. While the combination of Wang, Bour, and Schiaffino, does not explicitly disclose the thermal expansion coefficients of these materials, Examiner notes that these materials match those disclosed by Applicant’s own specification as usable for the contacts and dielectric materials. As such, under the broadest reasonable interpretation, one of ordinary skill in the art would understand Au as having a CTE greater than SiO2 and the combination inherently meets the limitations of claim 22.
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Here, the combination presents materials identical to those disclosed by Applicant, and as such there is a sound basis to believe the claimed property is inherent to the combination.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2019/0189603 A1) in view of Bour et al. (U.S. Pub. No. 2016/0197232 A1) as applied to claim 1 above, and further in view of Zinner et al. (U.S. Pub. No. 2020/0168580 A1).
Regarding claim 24, the combination of Wang and Bour is silent with regard to a misalignment of less than 200 nm
Zinner discloses a bonding process in which misalignment is limited to be less than 50 nm (see paragraph 0021), which overlaps with Applicant’s claimed range of less than 200 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Zinner to form the device such that the semiconductor stack meets the claimed misalignment because in  the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819